DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 11-17 are currently pending and examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishtala et al (US 2010/0198195).
Regarding Claim 11, Nishtala discloses a catheter assembly (100, Figs. 11-13) comprising:
a catheter shaft (¶ [0092], the catheter shaft is enveloped by the sleeve 40, Figs. 11-13) having proximal and distal end portions (the end covered by cap 62 is the proximal end portion and the discharge end is the distal end, Figs. 11-13);

an introducer cap assembly (cap 62, Figs. 11-13) removably connected (¶ [0093] indicates the cap is removable) to the introducer tip (78, Figs. 11-13) and defining a groove (see Image 1) along at least a portion of an outer perimeter (see Image 1) of the introducer cap assembly (62, Figs. 11-13), wherein the groove is configured to receive at least a portion of the catheter shaft for wrapping the catheter shaft around the outer perimeter of the introducer cap assembly (62, Figs. 11-13; the catheter is fully capable of being wrapped around the groove, and at least some portion of the catheter shaft will be received by the area formed by the groove).

    PNG
    media_image1.png
    347
    570
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 12A of Nishtala
Regarding Claim 12, Nishtala discloses the introducer cap assembly (62, Figs. 11-13) defines an opening (see Image 1) configured to receive at least one digit of a 
Regarding Claim 17, Nishtala discloses the introducer cap assembly (62, Figs. 11-13) defines at least one hole configured to trap water and improve movement of the catheter assembly (100, Fig. 1) through a drainage pipe. The opening labeled in Image 1 is fully capable of trapping water and improving movement of the catheter assembly through a drainage pipe.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishtala et al (US 2010/0198195) in view of Svensson (US 2011/0071507).
Regarding Claim 13, Nishtala is silent whether the catheter shaft and/or the introducer cap assembly is at least partially comprised of a water disintegrable material.
Svensson teaches a flushable urinary catheter made of disintegrable material (abstract, ¶ [0018-0019, 0042-0045]) for the purpose of allowing the catheter to be flushed in a toilet without the risk of clogging (¶ [0011]) and then broken down by microorganisms (¶ [0014]).
Therefore, it would have been obvious to modify the material of the catheter shaft of Nishtala to be made of the disintegrable material of Svensson to allow the catheter to be flushed in a toilet without the risk of clogging and then be broken down by microorganisms (as motivated by Svensson ¶ [0011, 0014]). Svensson further motivates this by indicating that the material used to make the degradable catheters is environmentally friendly with a short life reproduction cycle, rather than synthetic polymers which are produced from crude oil which takes hundreds of years to form (¶ [0018]).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala et al (US 2010/0198195) in view of Kaylor (US 5332524).
Claims 14-16, Nishtala is silent whether the introducer cap assembly is at least partially comprised of an activation agent material configured to aid in the breakdown of the catheter shaft and/or the introducer cap assembly in water, and wherein at least a portion of one of the catheter shaft and the introducer cap assembly is formed of a material including sodium bicarbonate and at least a portion of the other one of the catheter shaft and the introducer cap assembly is formed of a material including acetic acid, and wherein at least a portion of the introducer cap assembly is formed of a material including sodium bicarbonate and at least a portion of the catheter shaft is formed of a material including acetic acid.
Kaylor teaches water soluble polymers that contain bicarbonate and an acid salt (Col. 4 line 30 - Col. 5 line 21) which, when the polymer is placed in water, allows the bicarbonate and acid salt to react and form gas bubbles (Col. 3 lines 37-47) for the purpose of improving the dissolvability of the polymer without needing to stir or otherwise externally agitate the polymer (Col. 3 lines 37-47). 
Therefore, it would have been obvious to modify the polymer material of Nishtala to have both the introducer cap and catheter shaft be made of a polymer containing a bicarbonate and an acid salt (together an activation agent) configured to aid in the breakdown of the catheter in water (as motivated by Kaylor Col. 3 lines 37-47). In Col. 4 lines 30-35, Kaylor discusses adding vinegar (acetic acid) to baking soda (sodium bicarbonate) creates gas, so it would also be obvious to one of ordinary skill in the art to use sodium bicarbonate as the bicarbonate and acetic acid salt as the acid salt. One of ordinary skill in the art would be motivated to modify the material of Nishtala to contain both bicarbonate and an acid salt so that when any portion of the catheter assembly is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
House (US 2011/0230864) teaches a catheter cap with a ring attachment.
Tanghoj (US 2003/0018322) teaches a catheter packaging closure (Figs. 16 and 17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JESSICA R ARBLE/           Examiner, Art Unit 3781